Citation Nr: 1449613	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the reduction in the evaluation for adenocarcinoma of the prostate, post robotic radical prostatectomy residuals, from 100 percent to 60 percent, effective 
January 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970 and from October 1973 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating for adenocarcinoma of the prostate, post robotic radical prostatectomy residuals, from 100 percent to 20 percent, effective January 1, 2011.  An interim, April 2013 rating decision restored part of the reduction to 60 percent, also effective January 1, 2011; the issue has been recharacterized above to reflect this partial restoration.  


FINDINGS OF FACT

1.  In July 2009, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective June 16, 2009, which was based on a diagnosis of prostatic adenocarcinoma.

2.  The evidence shows that the Veteran was treated for his prostate cancer with a radical prostatectomy in August 2009, that there has been no recurrence, and that his residual symptoms are limited to voiding dysfunction.

3. A July 2010 rating decision (mailed to the Veteran that same month) proposed to reduce his rating for prostate cancer from 100 to 20 percent; an October 2010 rating decision implemented the reduction, assigning a 20 percent rating effective January 1, 2011; an April 2013 rating decision partially restored the reduction, assigning a 60 percent rating, effective January 1, 2011.

4.  The reduction in the Veteran's rating for adenocarcinoma of the prostate was based on VA examination, which showed that his disability picture had improved, (therapy for prostate cancer had ceased more than six months prior), and did not meet the criteria for a rating in excess of 60 percent; it was implemented substantially in accordance with governing regulatory due process provisions.


CONCLUSION OF LAW

The reduction in the rating for the Veteran's adenocarcinoma of the prostate from 100 percent to 60 percent, effective January 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6); 38 C.F.R. §§ 3.105(e), 3.500, 4.115a, 4.115b, Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements.  Therefore, the notice provisions of the VCAA do not apply to this matter.  

38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to 60 percent for the Veteran's adenocarcinoma of the prostate, post robotic radical prostatectomy residuals, were properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in a rating decision of July 2010.  The Veteran was notified in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  

The RO took final action to reduce the disability rating in an October 2010 rating decision.  The RO informed the Veteran of this decision by letter that same month.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.  

The reduction in the rating was based on the pertinent evidence of record, including January and March 2010 examinations arranged by the RO.  A review of the examination reports found them to be adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the question that is being decided.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

As discussed above, the due process requirements of 38 C.F.R. § 3.105(e) were fully met in this case with respect to the reduction in the rating for prostate cancer from 100 to 60 percent.  A July 2010 rating decision proposed to reduce the rating for the prostate cancer from 100 to 20 percent, and an accompanying letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  Thereafter, an October 2010 rating decision reduced the rating for the prostate cancer from 100 to 20 percent, effective January 1, 2011.  Following the submission of additional evidence, an April 2013 rating decision partially restored the reduction, granting a 60 percent rating, effective January 1, 2011.  

The analysis proceeds to whether the reduction was factually warranted.  

With respect to rating reductions, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  [The Board notes that the provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating has not been in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).]  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's prostate cancer residuals have been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, as voiding dysfunction.  Under Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  (In this case, renal dysfunction is not alleged; therefore, the criteria for such will not be discussed.)

Voiding dysfunction is rated under three subcategories: urinary frequency, urine leakage, and obstructed voiding.  38 C.F.R. § 4.115a.  Based on the interim, April 2013 rating decision, the Veteran's disability rating was restored to the highest rating available for voiding dysfunction, a 60 percent rating, which contemplates the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day to accommodate continual urine leakage, postsurgical urinary diversion, urinary incontinence, or stress incontinence.  38 C.F.R. §§ 4.115a, 4.115b, Code 7528. 

In a July 2009 rating decision, the Veteran was granted service connection for prostate cancer, rated 100 percent, effective June 16, 2009.  He was notified at that time that the rating was not permanent and that residual disability is determined by findings from a VA examination conducted six months following completion of treatment.

In August 2009, the Veteran underwent a radical prostatectomy to treat his prostatic adenocarcinoma.

On January 2010 VA examination, the Veteran reported waking three times to void during the night and voiding every two hours during the day.  He reported urgency and the use of a prophylactic while exercising; he did not use pads.  He was able to work full-time and reported no interference with his occupation or activities of daily living.  There was no renal impairment and no evidence of recurrence.

On March 2010 VA examination, the Veteran's prostate cancer residuals were shown to consist of voiding dysfunction, including urinary frequency (daytime voiding interval every two hours and nighttime awakening to void two to three times per night).  The Veteran also reported urinary urgency and prophylactic use of a pad approximately twice a month.  He reported the need to use a condom and penile clamp to avoid incontinence during regular exercise.  There were no effects on his work or activities of daily living, no renal impairment, and no indication of metastasis or reoccurrence of prostate cancer.   

The Board finds that the reduction in the rating of the Veteran's prostate cancer from 100 percent to 60 percent, effective January 1, 2011, was factually warranted, based on the clinical evidence of record, which shows no reoccurrence or metastasis of his prostate cancer following his radical prostatectomy.  As such, the rating criteria require that the 100 percent evaluation be discontinued and that the Veteran be rated on the basis of the residual symptoms.  It is clear from the evidence that the Veteran's primary residual of his prostate cancer is voiding dysfunction.  The 60 percent rating that was applied following the reduction recognized that the Veteran has significant urinary frequency and this is the highest schedular rating based on voiding dysfunction.  Although severe renal dysfunction could result in a higher rating, the Veteran is not shown to have any renal dysfunction.

The Board acknowledges the Veteran's contention that his surgeon will not consider him cancer-free until five years have elapsed without metastasis.  See November 2010 Notice of Disagreement.  However, the governing regulations dictate that if, at six months post-treatment, there has been no local recurrence or metastasis, the rating will be assigned in accordance with the procedures outlined above.  Inasmuch as the record clearly shows (and he does not dispute) that the Veteran has not had recurrence of prostate cancer since his radical prostatectomy, there clearly was improvement in the status of the disability from the malignant stage and the 100 percent rating assigned for malignant neoplasms under Code 7528 is no longer warranted.  Therefore the reduction from the rating was indicated and proper. 

The Board also acknowledges the Veteran's contention, through his representative, that a 60 percent rating does not adequately reflect the severity of his residual symptoms and that referral for an extraschedular evaluation is warranted.  See July 2014 Appellant's Brief.  However, there is no objective evidence of impairment due to symptoms of adenocarcinoma of the prostate, post robotic radical prostatectomy residuals, that is not encompassed by the schedular rating assigned.  The Veteran's complaints of urinary frequency, urine leakage, the use of a condom and penile clamp, and the use of a pad are addressed by the rating assigned, which specifically contemplates continual urine leakage, urinary incontinence, stress incontinence, the use of an appliance, and the wearing of absorbent materials which must be changed more than four time per day.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his adenocarcinoma of the prostate, post robotic radical prostatectomy residuals, is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, the Veteran has consistently indicated that his residual symptoms do not affect his work.  See January and March 2010 VA examinations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See 38 C.F.R. § 3.321(b). 


ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's adenocarcinoma of the prostate, post robotic radical prostatectomy residuals, from 100 percent to 60 percent, effective January 1, 2011, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


